TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00017-CV


                              Baskerville O. Weaver, Appellant

                                               v.

                              Deborah Eklund White, Appellee




              FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
     NO. 14-2285, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                           MEMORANDUM OPINION


       Appellant filed his notice of appeal in the trial court on December 28, 2016.         The

reporter’s record was due in this Court on April 4, 2017. The Court sent a notice to appellant on

June 14, 2017, that we had been informed by appellant and the court reporter that payments had

been made toward the full balance due for the reporter’s record. We advised appellant that if he

did not pay the full balance for the reporter’s record by July 14, 2017, we would consider

the appeal without the reporter’s record.     After appellant completed his payment to the

court reporter, we subsequently granted an extension of time to the court reporter, and the

record was complete on September 19, 2017. Thus, appellant’s brief was originally due on

October 19, 2017.

       The Court sent a notice to appellant on November 2, 2017, that his brief was overdue

and that a failure to file a satisfactory response by November 13, 2017, would result in the
dismissal of this appeal for want of prosecution. On November 13, 2017, appellant filed a

motion for extension of time and sought a 102-day extension of time until January 29, 2018. On

November 16, 2017, by order of the Court, appellant’s motion was granted in part. In granting

the extension, this Court advised counsel that no further extensions would be granted and that

failure to file his brief by December 6, 2017, would result in dismissal of his appeal. To date, the

brief has not been tendered for filing and is overdue. Accordingly, we dismiss this appeal for

want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Dismissed for Want of Prosecution

Filed: December 12, 2017